Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed 8/26/2020.  Currently, new claims 8-9 have been added, claims 1-9 are pending.

Claim Objections
Claims 2, 5 and 8 are objected to because of the following informalities:
In claim 2, lines 3 and 5, the claimed limitation “the accommodated networks” should be changed to “the plurality of accommodated networks” for consistency with the plurality of accommodated networks taught in claim 1, line 10.
Similarly, in claims 5 and 8, the claimed limitation “the accommodated networks” should be changed to “the plurality of accommodated networks”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the same physical path" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
	Similarly, in claims 4 and 7, the claimed limitation “the same physical path" lacks of antecedent basis.
Claims 2-3, 5-6 and 8-9 are rejected as being dependent on the rejected base claims.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Shah Heydari et al (US 2015/0195190) discloses a computation unit to compute a failure rate of each physical link constituting a physical network based on information representing a disaster-affected area (para 0009: The routing control processor may be further configured to calculate disaster parameters using data feeds from one or more sensors, and update a probabilistic failure model with the disaster parameters. The routing control processor may be further configured to determine the probability of failure for each node or link of the network using the 
Suzuki et al (US 2014/0372601) discloses a monitoring apparatus determines whether there is a line at which a failure occurs among the plurality of lines. When determined that there is a line at which a failure occurs among the plurality of lines, the monitoring apparatus calculates a recovery priority indicating a degree of influence of the failure on the plurality of communication services.
However, the above prior art of record and the IDS reference fail to explicitly disclose “a search unit, including one or more processors, that is configured to search for an accommodation form with which a disconnection rate computed based on the failure rate of each physical link is reduced for a path of an accommodated network to be accommodated into a logical network which is configured utilizing the physical network, wherein the search unit is configured to search for the accommodation form by treating a plurality of accommodated networks having the same physical path as a single accommodated network”, as recited in claim 1 and similarly recited in claims 4 and 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2454